BUCHANAN, Judge,
dissenting.
The trial court should be reversed. In my view, the trial court erred in dismissing the information charging Dyson with the offense of driving while suspended. The language of Ind. Code 9-2-1-11(d) seems unambiguous:
"[nlo person, whose operating or registration privileges have been suspended or revoked by the bureau of motor vehicles through administrative action ..., shall have those privileges restored or renewed until, in addition to complying with all other requirements of law, a reinstatement fee of ten dollars ($10) has been paid to the bureau."
(Emphasis supplied).
The majority rejects the only clear precedent that interprets the language of this statute. The Indiana Supreme Court denied transfer in Baldock v. State (1978), 177 Ind.App. 355, 379 N.E.2d 539, which presented the same issue raised here. Bal-doek's conviction for driving while suspended was affirmed even though the charge was for driving after the one-year suspension period had elapsed. Judge Staton aptly explained "[ilf all of the verbiage regarding the privilege of driving is to make any sense, then we must treat the removal of a suspension as an affirmative act necessary on the part of the suspended individual. He must pay his reinstatement fee; he must change his status under the law." Id. at 357, 379 N.E.2d at 541.
To rely on Jones v. State (1985), Ind.App., 482 N.E.2d 746, as the majority does, is a retreat from reality. The reality is that Dyson operated a vehicle without paying the reinstatement fee of ten dollars as required ("skall") by the statute. Any implication in Jones by way of dicta to the contrary is unpersuasive. Baldock should control.
In this case Dyson did receive a notice of suspension issued by the Bureau of Motor Vehicles informing him that IC 9-2-1-11(d) required that he pay a reinstatement fee before his license would be returned to him. The important part of interpreting this statute is that Dyson's operating privileges have been "suspended or revoked by the bureau...." Past tense. Whether he is technically still suspended or not is of no concern, because "those privileges" can only be restored or renewed by paying the reinstatement fee.